The motion to dismiss the appeal from the *Page 52 
order of the Court of Common Pleas of Hamilton county, on the ground that no final order was entered in that court is here considered.
In the trial court, shortly after a reply was filed and before the case stood for trial, a motion for judgment on the pleadings was filed by the plaintiff. That motion was overruled. Thereafter, the court sua sponte struck certain matters from the plaintiff's reply and granted plaintiff's motion to strike from the files the defendant's motion to strike from the reply.
Plaintiff's motion to strike from the files defendant's motion to strike from the reply was filed after plaintiff's motion for judgment on the pleadings.
This court has consistently held that the action of a trial court in overruling a motion for judgment on the pleadings lacks the finality required to give such action the qualifications of a judgment constituting such action a predicate for appeal to this court. J.  F. Harig Co. v. City of Cincinnati, 61 Ohio App. 314,  22 N.E.2d 540. The petition in the instant action was filed on March 9, 1945. There is nothing in the changes either in the Constitution or statutes which, in our opinion, requires a different conclusion.
We, however, find our judgment in conflict with that reached by the Court of Appeals for Mahoning county, in Marietta v. Nichol,72 Ohio App. 387, 52 N.E.2d 647, and for this reason, the case will be certified to the Supreme Court.
Entries may be presented accordingly, to wit, dismissing the appeal and certification of this cause to the Supreme Court.
Judgment accordingly.
HILDEBRANT, P.J., MATTHEWS and ROSS, JJ., concur. *Page 53